Opinion issued May 3, 2007 
 








In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-06-00494-CR
        01-06-00500-CR
____________

ROBERT CODY KELLOGG, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 178th District Court 
Harris County, Texas
Trial Court Cause Nos. 1031783 and 1031784 



MEMORANDUM  OPINION
	Because no brief had been filed for appellant, we abated these appeals on
March 14, 2007and ordered a hearing in the trial court.  Among the issues the trial
court was to consider was whether appellant desired to prosecute the appeals.  The
trial court conducted the hearing on April 12, 2007, and the reporter's  record of that
hearing has been filed in this Court.  At the hearing, appellant stated that he wished
to withdraw these appeals.
	We order the appeal reinstated.  Appellant has not filed a written motion to
withdraw the appeals.  See Tex. R. App. P. 42.2(a).  However, given appellant's
expressed desire to forego pursuit of his appeals, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, we dismiss the
appeals in cause numbers 1031783 and 1031784.
	We further dismiss pending motions as moot.
	We direct the clerk of this Court to issue the mandates.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).